Title: Thomas Jefferson to John Garnett, 4 January 1815
From: Jefferson, Thomas
To: Garnett, John


          Sir  Monticello Jan. 4. 15.
          Your favor of Dec. 17. was recieved on the 30th with the copy of your new method of correcting the Moon’s apparent distance which you were so kind as to inclose. every thing which can facilitate to the mariner the ascertainment of his place at sea is a valuable present to him. I had written some days ago to mr Millegan, my corresponding bookseller at George town, to procure me your Nautical Almanac for this year, & am in the daily expectation of recieving it. as you propose to publish it in future by subscription, I shall gladly become a subscriber, the copy to be always forwarded to mr Millegan whose correspondence in the book-line in Philadelphia will render the payment for it more easy.—I have no acquaintance with the new Secretary of the Treasury, having never either seen him or had any communication with him. I do not therefore feel myself free to undertake to recommend to him what his duty will of course suggest, to wit, to subscribe for as many of your almanacs as may be requisite annually for the navy. but I have no question he will do it and especially if you forward the subscription paper to him. it is possible that Blount’s edition of N. York may enter into competition with yours, especially with those who, habituated to the English edition, shrink from every alteration altho’ for the better. I thank you for your kind offer of service in your visit to England, but at present have nothing with which I would wish to trouble you there. wishing you every success here or there, and a happy voyage, I tender you the assurance of my great esteem & respect.
          Th: Jefferson
        